DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, assuming that the language of claim 1 is interpreted in the manner of interpretation A as stated in the 112(b) rejection of claim 1 below,  the “the charge blocking material…to directly contact an upper surface of the conductive tier…… and channel material….being in direct physical contact with the upper surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous rejections of claims 1, 2 and 4-9 under 35 USC 112(b). Therefore, the previous rejections of claims 1, 2 and 4-9 under 35 USC 112(b) have been withdrawn. 
The Examiner acknowledges that the Applicant’s amendments to claims 10 and 39 and cancellation of claim 40 resolves the previous rejections of claims 10 and 39 under 35 USC 112(b) and renders the previous rejection of claim 40 under 35 USC 112(b) moot. Therefore, the previous rejections of claims 10, 39 and 40 under 35 USC 112(b) have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9 and 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, claim 42 recites “the conducting material in the one select gate tier”. However, “a conducting material” is never recited earlier in claim 42. Therefore, “the conducting material” lacks proper antecedent basis. Appropriate changes should be made. For purposes of compact prosecution the Examiner interprets “the conducting material in the one select gate tier” to be “a conducting material in the one select gate tier”.
Regarding claim 1, claim 1 recites “the charge blocking material…to directly contact an upper surface of the conductive tier…… and channel material….being in direct physical contact with the upper surface”. However, the language is unclear as to whether claim 1 requires that A) the charge blocking material is directly in contact with the same planar upper surface as the channel material is in physical contact with or B) the charge blocking material is directly in contact with the same upper surface as the channel material is in physical contact with, where the upper surface of the conductive tier is the entire upper surface of the conductive tier which may include portions on multiple planes. An example of interpretation A is shown in Picture 1 below and an example of interpretation B is shown in Picture 2 below. Although both interpretations of the claims language are possible, the Examiner notes that interpretation A would be considered new matter as it is not supported by the Applicant’s original disclosure. As support for the Examiner’s position of new matter with respect to interpretation A the Examiner points to Applicant’s Fig. 7 which shows the channel material slightly recessed into the conductive tier. Further, no language in the applicant’s specification states that the charge blocking material and channel material are on the same upper planar surface of the conductive tier. Lastly, it is also unclear how the charge blocking material and channel material directly physically contact a same upper surface of the conductive tier as the channel and charge blocking material are at different positions on the conductive tier. Thus, the charge blocking material directly contacts a different upper surface than an upper surface of the conductive tier that directly contacts a channel material. Appropriate changes should be made to clarify the language. However, for purposes of compact prosecution, the Examiner interprets the language to be that of interpretation B as shown in Picture 2 below.   

    PNG
    media_image1.png
    322
    315
    media_image1.png
    Greyscale

Picture 1

    PNG
    media_image2.png
    261
    454
    media_image2.png
    Greyscale

Picture 2
Claims 2 and 4-9 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Assuming that the Applicant intends the language of claim 1 to be interpreted in the manner described in interpretation A in the 112(b) rejection of claim 1 above, Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1’s requirement that “the charge blocking material…to directly contact an upper surface of the conductive tier…… and channel material….being in direct physical contact with the upper surface”, where the upper surface is a same planar upper surface of the conductive tier is new matter. As support for the Examiner’s position of new matter with respect to interpretation A the Examiner points to Applicant’s Fig. 7 which shows the channel material slightly recessed into the conductive tier. Further, no language in the applicant’s specification states that the charge blocking material and channel material are on the same upper planar surface of the conductive tier. Therefore, should the Applicant intend the language of claim 1 to be interpreted in the manner of interpretation A stated above, claim 1 will contain new matter. The Applicant should either cancel the new matter from the claim or cancel the claim to resolve the new matter issue. 
Claims 2 and 4-9 are also rejected under 35 USC 112(a) as they depend from and include all of the limitations of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai”.
Regarding claim 1, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 13); forming charge blocking material (Item 42); and forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and being in direct physical contact with an upper surface of the conductive tier (Item 13), the channel material (Item 70) being directly electrically coupled with a conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where after the penetrating through the insulator etch stop tier, forming a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact the upper surface (See Examiner’s interpretation in the 112(b) rejection of claim 1 above) of the conductive tier.
Fig. 3 of Kawai teaches after penetrating through to a conductive tier (Item 13), forming a charge blocking material (Item 21) in an individual channel opening (Item MH; Not shown See Paragraph 0054), where the charge blocking material (Item 21) extends continuously along insulative tiers (Item 16), wordline tiers (Item 17), and select gate tiers (Items 15a-15s) and extends through an insulative layer (Item 14) to directly contact an upper surface of a conductive tier (Item 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have after the penetrating through the insulator etch stop tier, forming of a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact an upper surface of the conductive tier because forming the charge blocking layer after the penetrating through the respective layers allows the charge blocking layer along with other insulative layers in the opening to prevent the word lines and gate electrodes from being in electrical contact with the channel and conductive tier (Kawai Paragraph 0054). 
When the charge blocking layer of Simsek-Ege is continuously extended into the conductive tier as taught by Kawai, the charge blocking layer will directly contact an upper surface of the conductive tier, the upper surface being the same upper surface (See Examiner’s interpretation of upper surface in the 112(b) rejection of claim 1 above) as that being in direct physical contact with the channel material. 
Regarding claim 4, Simsek-Ege teaches further teaches wherein the insulator etch stop tier comprises silicon dioxide (Paragraph 0007).
Regarding claim 7, Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) is vertically thinner than the select gate tier (Item 16).
Regarding claim 9, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the method comprises more than one select gate tier.
Kawai teaches a method of forming a vertical memory array where more than one select gate tier (Items SGSa-SGSd) is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise more than one select gate tier because it allows select transistors that are coupled in series to be connected to a common select gate line such that the select transistors coupled in series function as one select transistor (Kawai Paragraph 0041).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of You et al. (US 2012/0058629) hereinafter “You”.
Regarding claim 2, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not explicitly teach where the method comprises forming conducting material of individual wordlines in the wordline tiers after forming the channel material.
You teaches a method of forming a memory array (Paragraph 0032) where the method comprises forming conducting material of individual wordlines (Items 124a-f) in the wordline tiers (Items 124) after forming the channel material (Item 117).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conducting material of the individual wordlines in the wordline tiers after forming the channel material because it is known to sufficiently a space in a wordline tier (You Paragraph 0051) and “(C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of Lee et al. (US 2011/0121403) hereinafter “Lee”.
Regarding claim 5, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above except where the insulator etch-stop tier comprises silicon nitride.
Lee teaches a method of forming a three dimensional memory array where an insulator layer (Item 403) serves as an etch stop layer (Paragraph 0052) and the material of the insulator layer (Item 403) is silicon nitride (Paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator etch-stop tier of Simsek-Ege comprise silicon nitride, as taught by Lee, because silicon nitride is known to protect an underlying substrate during an etching step (Lee Paragraph 0052) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of Huang et al. (US 2014/0264360) hereinafter “Huang”.
Regarding claim 6, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above.
While Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) comprises one or more of aluminum oxide and hafnium oxide (Paragraph 0012), Simsek-Ege does not explicitly teach where the insulator etch-stop tier comprises an insulative metal oxide comprising multiple different metal elements.
Huang teaches an etch-stop layer (Paragraph 0062) used in the formation of a memory transistor (Paragraph 0067), where the etch-stop layer (Paragraph 0062) comprises an insulative metal oxide comprising multiple different metal elements (Paragraph 0062 where the insulative metal oxide layer may comprise ZrHfOx).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator etch-stop tier of Simsek-Ege comprise an insulative metal oxide comprising multiple different metal elements, as taught by Huang, because the material for the etch stop tier is selected based upon a desired selectivity (Huang Paragraph 0062) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of Liu et al. (US 2020/0111808) hereinafter “Liu”.
Regarding claim 8, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the insulator etch-stop tier is vertically thinner than each of the insulative tiers and the worldline tiers.
However, Simsek-Ege further teaches where the thickness of the insulative tiers is about 20 nm thick and the thickness of the wordline tiers is about 30 nm thick (Paragraph 0008).
Liu teaches a method of forming a vertical memory array device where the thickness of an etch stop layer (Item 230) is not greater than 20 nm and in some embodiments is 9 nm (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the insulator etch-stop tier of Simsek-Ege be 9 nm, as taught by Liu, such that the insulator etch-stop tier is vertically thinner than each of the insulative tiers and the wordline tiers because 9 nm is a sufficient thickness to prevent etching of a substrate, while on the other hand, is not too thick to affect the electrical properties and performance of a channel (Liu Paragraph 0046).
Assuming the Applicant intends the language to be that of interpretation B from the 112(b) rejection of claim 1 above, Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and in further view of Huang et al. (US 9741737) hereinafter “Huang2”.
Regarding claim 1, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 13); forming charge blocking material (Item 42); and forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and being in direct physical contact with an upper surface of the conductive tier (Item 13), the channel material (Item 70) being directly electrically coupled with a conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where after the penetrating through the insulator etch stop tier, forming a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact the upper surface of the conductive tier.
Fig. 3 of Kawai teaches after penetrating through to a conductive tier (Item 13), forming a charge blocking material (Item 21) in an individual channel opening (Item MH; Not shown See Paragraph 0054), where the charge blocking material (Item 21) extends continuously along insulative tiers (Item 16), wordline tiers (Item 17), and select gate tiers (Items 15a-15s) and extends through an insulative layer (Item 14) to directly contact an upper surface of a conductive tier (Item 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have after the penetrating through the insulator etch stop tier, forming of a charge blocking material in the individual channel openings, the charge blocking material extending continuously along the insulative tiers, the wordline tiers, along the select gate tier and along the insulator etch stop tier to directly contact an upper surface of the conductive tier because forming the charge blocking layer after the penetrating through the respective layers allows the charge blocking layer along with other insulative layers in the opening to prevent the word lines and gate electrodes from being in electrical contact with the channel and conductive tier (Kawai Paragraph 0054). 
Simsek-Ege does not teach where the charge blocking layer directly contacts a same upper planar surface (See Examiner’s interpretation A of the upper surface in the 112(b) rejection of claim 1 above) of the conductive tier as the upper planar surface of the conductive tier that the channel material is in direct physical contact with.
Fig. 1 of Huang2 teaches where a charge blocking material (Item 32) directly contacts an upper planar surface of a conductive tier (Item 12) and a channel material (Item 26) in direct physical contact with a same upper planar surface (Where bottom surfaces of Items 32 and 26 are coplanar on top of the conductive tier) of the conductive tier (Item 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the charge blocking layer directly contact a same upper planar surface (See Examiner’s interpretation A of the upper surface in the 112(b) rejection of claim 1 above) of the conductive tier as the upper planar surface of the conductive tier that the channel material is in direct physical contact with because the material narrows the channel opening (Huang2 Column 6 Line 65- Column 7, Line 3) and it prevents the word lines and gate electrodes from being in electrical contact with the channel and conductive tier (Huang2 Column 5, Lines 23-34)
Regarding claim 4, Simsek-Ege teaches further teaches wherein the insulator etch stop tier comprises silicon dioxide (Paragraph 0007).
Regarding claim 7, Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) is vertically thinner than the select gate tier (Item 16).
Regarding claim 9, the combination of Simsek-Ege and Kawai teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the method comprises more than one select gate tier.
Kawai teaches a method of forming a vertical memory array where more than one select gate tier (Items SGSa-SGSd) is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise more than one select gate tier because it allows select transistors that are coupled in series to be connected to a common select gate line such that the select transistors coupled in series function as one select transistor (Kawai Paragraph 0041).
Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Simsek-Ege et al. (US 2014/0291747) hereinafter “Simsek-Ege2” and in further view of Aoki et al. (US 2009/0101960) hereinafter “Aoki”.
Regarding claim 10, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a second stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 16); forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and is directly electrically coupled with conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where the select gate tier comprises a first stack comprising multiple select gate tiers nor where one of the select gate tiers comprises conducting metal material, another of the select gate tiers being below the one select gate tier and comprising conductively-doped semiconductive material, an insulating material being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier being directly coupled to one another nor forming a select gate that is in the one select gate tier and in the another select gate tier, the select gate comprising the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier. 
Fig. 3 of Kawai teaches where the select gate tier (Combination of Items 15a-15d and respective Items 16 between Items 15a-15d) comprises a first stack comprising multiple select gate tiers (Items 15a-15d), where one of the select gate tiers (Item 15c) comprises conducting metal material (Paragraph 0051), another of the select gate tiers (Item 15d) being below the one select gate tier (Item 15c) and comprising conductively-doped semiconductive material (Paragraph 0051), an insulating material (Item 16) being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d) being directly electrically (See rejection of claim 10 under 35 USC 112(b) above for the Examiner’s interpretation) coupled to one another (Paragraph 0041 where the select gates are coupled to a common select gate line), and forming a select gate (where the select gate tiers are electrically coupled to a common select gate line) that is in the one select gate tier (Item 15c) and in the another select gate tier (Item 15d), the select gate comprising the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, where one of the select gate tiers comprises conducting metal material, another of the select gate tiers being below the one select gate tier and comprising conductively-doped semiconductive material, an insulating material being vertically between and vertically separating the conducting metal material and the conductively-doped semiconductive material, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier being directly coupled to one another, and forming a select gate that is in the one select gate tier and in the another select gate tier, the select gate comprising the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier, as taught by Kawai, because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Kawai, the second stack will be above the first stack.
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Kawai, the channel material will be formed elevationally along the one select gate tier and the anther select gate tier.
Simsek-Ege doesn’t teach etching through the one select gate tier to and stopping on the conductively-doped semiconductive material in the another select gate tier to form channel openings that have individual bottoms comprising the conductively-doped semiconductive material in the another select gate tier nor etching through the another select gate tier to extend individual of the channel openings there-through.
Simsek-Ege2 teaches etching through one of the select gate tiers (Item 306) to and stopping on (Paragraph 002 where Item 305 is used as an etch-stop) conductive material (Paragraph 0020 where item 305 is tungsten salicide) in another of the select gate tiers (Item 305) that is below the one select gate tier (Item 306) to form channel openings that have individual bottoms comprising the conductive material in the another select gate tier (Item 305) and etching through the another select gate tier (Item 305) to extend individual of the channel openings there-through. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch through the one select gate tier to and stopping on the conductively-doped semiconductive material in the another select gate tier to form channel openings that have individual bottoms comprising the conductively-doped semiconductive material in the another select gate tier and to etch through the another select gate tier to extend individual of the channel openings there-through because stopping in the another select gate tier allows for the formation of pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, stopping in the another select gate tier prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
While an excessive voltage to the select gate would cause leaks to occur in the insulative material, resulting in the conducting metal material and the conductively doped semiconductive material being directly electrically coupled, Simsek-Ege does not explicitly teach where the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier are electrically coupled to one another through leaks through the insulative material. 
Aoki teaches where a thickness of an insulative material between a select gate tier and an another select gate tier can be set thin enough where leaks will occur between select gate lines adjacent to each other (Paragraph 0050).
Kawai further teaches where the select gate tiers are electrically connected to each other (Paragraph 0041 where the select gates are coupled to a common select gate line).
Therefore, it would have been obvious to one having ordinary skill in the art to directly electrically couple the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier through leaks through the insulative material because it is known that if the insulative material is not thick enough leaks will occur between adjacent select gates (Aoki Paragraph 0050) and electrically coupling the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier would be obvious to one having ordinary skill in the art because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).  
When the select gate tier and the another select gate tier are directly electrically coupled through leaks through the insulative material, as taught above, the select gate will be in both the one select gate tier and the another select gate tier, where the select gate comprises both the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier.
Regarding claim 39, the combination of Simsek-Ege, Kawai and Simsek-Ege2 teaches all of the elements of the claimed invention as stated above.
Simsek-Ege does not teach where the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier are directly electrically coupled to one another distal the channel material.
Fig. 3 of Kawai further teaches where the conducting metal material in the one select gate tier (Item 15c) and the conductively-doped semiconductive material in the another select gate tier (Item 15d) are directly electrically coupled to one another distal the channel material (Paragraph 0041 where the select gates are coupled to a common select gate line). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier are directly electrically coupled to one another distal the channel material, as taught by Kawai, because it allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041).
Further, when the select gate tier and the another select gate tier are directly electrically coupled through leaks through the insulative material the electrical, as stated in the rejection of claim 10 above, the direct electrical connection will be distal to the channel material. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Huang et al. (US 2014/0264360) hereinafter “Huang”.
Regarding claim 41, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 16); and forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and is directly electrically coupled with conductive material in the conductive tier (Item 13), the channel material (Item 70) being in direct physical contact with an upper surface of the conductive material in the conductive tier (Item 13).
While Simsek-Ege further teaches where the insulator etch-stop tier (Item 14) comprises one or more of aluminum oxide and hafnium oxide (Paragraph 0012), Simsek-Ege does not explicitly teach where the insulator etch-stop tier comprises an insulative metal oxide comprising multiple different metal elements.
Huang teaches an etch-stop layer (Paragraph 0062) used in the formation of a memory transistor (Paragraph 0067), where the etch-stop layer (Paragraph 0062) comprises an insulative metal oxide comprising multiple different metal elements (Paragraph 0062 where the insulative metal oxide layer may comprise ZrHfOx).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator etch-stop tier of Simsek-Ege comprise an insulative metal oxide comprising multiple different metal elements, as taught by Huang, because the material for the etch stop tier is selected based upon a desired selectivity (Huang Paragraph 0062) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US 2015/0140753) hereinafter “Simsek-Ege” in view of Simsek-Ege et al. (US 2014/0291747) hereinafter “Simsek-Ege2” and Eom et al. (US 10,734,403) hereinafter “Eom” and in further view of Kawai et al. (US 2019/0295956) hereinafter “Kawai” and Aoki et al. (US 2009/0101960) hereinafter “Aoki”.
Regarding claim 42, Figs. 1-11 of Simsek-Ege teaches a method used in forming a memory array (Paragraphs 0001 and 0021), comprising: forming a substrate (Combination of Items 12 and 13) comprising a conductive tier (Item 13; Paragraph 0013), an insulator etch-stop tier (Item 14; Paragraph 0013) above the conductive tier (Item 13), a select gate tier (Item 16; Paragraph 0010) above the insulator etch-stop tier (Item 14), and a second stack (Item 15) comprising vertically-alternating insulative tiers (Item 18; Paragraph 0007) and wordline tiers (Items 20; Paragraph 0007) above the select gate tier (Item 16); etching (Fig. 2; Paragraph 0022) through the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) to and stopping on (Paragraph 0021) the insulator etch-stop tier (Item 14) to form channel openings (Item 30; Paragraph 0021 where multiple openings are made in an array) that have individual bottoms comprising the insulator etch-stop tier (Item 14); penetrating (Fig. 8; Paragraph 0036) through the insulator etch-stop tier (Item 14) to extend individual of the channel openings (Item 30) there-through to the conductive tier (Item 16); forming channel material (Item 70) in the individual channel openings (Item 30) elevationally along the insulative tiers (Items 18), the wordline tiers (Items 20), and the select gate tier (Item 16) and is directly electrically coupled with conductive material in the conductive tier (Item 13).
Simsek-Ege does not teach where the select gate tier comprises a first stack comprising multiple select gate tiers.
Fig. 3 of Simsek-Ege2 teaches a vertical memory array where a select gate tier (Combination of Items 304-306) comprises a first stack comprising multiple select gate tiers (Items 304, 305 and 306, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the select gate tier of Simsek-Ege comprise a first stack comprising multiple select gate tiers, as taught by Simsek-Ege2 because at least one of the additional select gate tiers can serve as an etch stop layer to form pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, the select gate tier within the first stack prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Simsek-Ege2, the second stack will be above the first stack.
When the select gate tier of Simsek-Ege is replaced by the first stack taught by Simsek-Ege2, the channel material will be formed elevationally along the one select gate tier and the anther select gate tier.
Simsek-Ege doesn’t teach etching through one of the select gate tiers to and stopping on conductor material in another of the select gate tiers that is below the one select gate tier to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier nor etching through the another select gate tier to extend individual of the channel openings there-through.
Simsek-Ege2 further teaches etching through one of the select gate tiers (Item 306) to and stopping on (Paragraph 002 where Item 305 is used as an etch-stop) conductor material (Paragraph 0020 where item 305 is tungsten salicide) in another of the select gate tiers (Item 305) that is below the one select gate tier (Item 306) to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier (Item 305) and etching through the another select gate tier (Item 305) to extend individual of the channel openings there-through. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the another select gate tier act as an etch stop layer such that the method comprises etching through one of the select gate tiers to and stopping on conductor material in another of the select gate tiers that is below the one select gate tier to form channel openings that have individual bottoms comprising the conductor material in the another select gate tier and etching through the another select gate tier to extend individual of the channel openings there-through because using the another select gate tier as an etch stop layer allows for the formation of pillars which have an aspect ratio of about 30:1 such that the distance between a select gate and wordline is reduced which also reduces the on current for the final device (Simsek-Ege2 Paragraph 0018). Further, using the another select gate tier as an etch stop layer prevents an undesired etch-stop recess (Simsek-Ege Paragraph 0018).   
Simsek-Ege does not teach where some ones of the channel openings as etched into the conductor material in the another select gate tier having different depths from different other ones of the channel openings as etched into the conductor material in the another select gate tier.
Eom acknowledges where it is difficult to control depths of the channel holes when the channel holes have high aspect ratios (Column 9, Lines 57-61). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that some ones of the channel openings as etched into the conductor material in the another select gate tier will have different depths from different other ones of the channel openings as etched into the conductor material in the another select gate tier because it is difficult to control depths of the channel holes when the channel holes have high aspect ratios (Eom Column 9, Lines 57-61).
Simsek-Ege does not teach forming a select gate that is in both the one select gate tier and in the another select gate tier, the select gate comprising both a conducting material in the one select gate tier and the conductor material in the another select gate tier. 
Aoki teaches where a thickness of an insulative material between a select gate tier and an another select gate tier can be set thin enough where leaks will occur between select gate lines adjacent to each other (Paragraph 0050).
Kawai further teaches where select gate tiers are electrically connected to each other (Paragraph 0041 where the select gates are coupled to a common select gate line).
Therefore, it would have been obvious to one having ordinary skill in the art to directly electrically couple the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier through leaks through the insulative material such that a select gate is formed that is in both the one select gate tier and in the another select gate tier, where the select gate comprises both a conducting material in the one select gate tier and the conductor material in the another select gate tier because electrically coupling the conducting metal material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier allows for select transistors to be coupled in series with each other (Kawai Paragraph 0041) and it is known that if the insulative material is not thick enough leaks will occur between adjacent select gates (Aoki Paragraph 0050).  
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 07/20/2021, with respect to the rejection(s) of claim(s) 10 and 42 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoki and Kawai.
Applicant's arguments filed 07/20/2021 with regard to claim 1 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that the combination of Simsek-Ege and Kawai does not teach “both the channel material and the charge blocking material to contact the same upper surface of the conductive material of the conductive tier.” However, as explained in the 112(b) rejection of claim 1 above, whether or not the combination of references reads on the claim language is based upon the interpretation of “upper surface”. The Applicant’s arguments seem to suggest that the claim language “an upper surface” requires a planar upper surface. However, the language of “an upper surface” may be interpreted as being the entire upper surface of the conductive tier (as shown in Picture 2 above). When the language is interpreted as that shown in Picture 2 above, the combination of Simsek-Ege and Kawai reads on the claim language as the teaching in Kawai would have the charge blocking layer continuously extend down into the conductive tier such that the charge blocking layer is in direct contact with a same upper surface as that of the channel material. Thus, the Examiner continues to rely on the combination of Simsek-Ege and Kawai to reject claim 1. However, the Examiner also included a rejection of claim 1 which relies on a combination with Huang2 which renders obvious the claim language of claim 1 under interpretation A in which the upper surface is a same planar surface. However, as stated above, this interpretation A is not supported by the Applicant’s original specification and therefore is new matter.  
Applicant's arguments filed 07/20/2021 with regard to claim 41 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “Independent claim 41 is amended in a manner analogous to independent claim 1 and is allowable over the art of record for at least reasons similar to those set forth above with respect to claim 1.” However, this argument is not persuasive as claim 41 is not amended in a manner analogous to independent claim 1. Independent claim 1 requires and the Applicant arguments regarding independent claim 1 are directed to the concept that both the channel material and the charge blocking material contact the same upper surface of the conductive material of the conductive tier. However, claim 41 is directed only to the channel material being in direct physical contact with an upper surface of the conductive material in the conductive tier. Further, and most importantly, Claim 41 has no mention of a charge blocking material. Thus, the Applicant’s arguments are not persuasive. Lastly, Simsek-Ege teaches the amended in limitation as Fig. 11 of Simsek-Ege shows that the channel material (Item 70) is in direct physical contact with an upper surface of the conductive material of the conductive tier (Item 13). Thus, the Applicant’s arguments regarding claim 41 are not persuasive and the Examiner continues to rely on the same combination of references to reject claim 41 while now addressing the newly added amended in limitation in the rejection above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891